5 So. 3d 786 (2009)
FORD MOTOR COMPANY, a foreign corporation, Petitioner,
v.
Joan HALL-EDWARDS, etc., et al., Respondents.
Nos. 3D08-2984, 3D06-1656.
District Court of Appeal of Florida, Third District.
March 25, 2009.
Carlton Fields and Wendy F. Lumish, and Cristina Alonso, and Joseph H. Lang, Jr., and Jeffrey A. Cohen, and Alina Alonso, Miami, for petitioner.
Gustavo Gutierrez, Coconut Grove; Denney & Barrett, and Richard L. Denney; Kaster & Lynch, and Bruce R. Kaster, Ocala; Alters, Boldt, Brown, Rash & Culmo, and Kimberly L. Boldt; Richard M. Mogerman, Dania, for respondents.
Before RAMIREZ, CORTIÑAS, and ROTHENBERG, JJ.
Prior report: 997 So. 2d 1148.
PER CURIAM.
This is a petition for Writ of Certiorari filed by Ford Motor Company asking this Court to quash orders of the trial court granting respondent Joan Hall-Edwards, individually and as Personal Representative of the Estate of Lance Crossman Hall's, Motion to Amend Complaint to Allege Punitive Damages, and enforce its mandate to preclude a claim for punitive damages. We grant the petition because certiorari is the appropriate remedy to determine whether the trial court has conformed to the procedural requirements of section 768.72, Florida Statutes (2008). Accordingly, we remand without prejudice to hold a new hearing on the motion to amend with instructions to provide Ford Motor Company with the statutory notice of the new theory of punitive damages.
Petition granted.